FOR PUBLICATION
 UNITED STATES COURT OF APPEALS
      FOR THE NINTH CIRCUIT

FRANCISCO JUAREZ-RAMOS,                 Nos. 05-72472
                      Petitioner,
                                              05-75364
               v.
                                         Agency No.
ALBERTO R. GONZALES, Attorney             A76-665-125
General,
                                           OPINION
                     Respondent.
                                    
        On Petitions for Review of an Order of the
             Board of Immigration Appeals

                Argued and Submitted
          March 5, 2007—Pasadena, California

                   Filed May 8, 2007

     Before: Thomas G. Nelson, Susan P. Graber, and
             Sandra S. Ikuta, Circuit Judges.

              Opinion by Judge T.G. Nelson




                          5359
5360             JUAREZ-RAMOS v. GONZALES


                        COUNSEL

Leah W. Hurwitz, San Diego, California, for the petitioner.

Erica B. Miles, U.S. Department of Justice, Washington,
D.C., for the respondent.
                      JUAREZ-RAMOS v. GONZALES                         5361
                               OPINION

T.G. NELSON, Circuit Judge:

                                     I

   The Board of Immigration Appeals (BIA) and an immigra-
tion judge (IJ) held that an expedited removal order in 1999
interrupted Francisco Juarez-Ramos’s physical presence in the
United States. Thus, they held that Juarez-Ramos could not
establish the required ten years of physical presence necessary
to be eligible for cancellation of removal under 8 U.S.C.
§ 1229b(b)(1). In his petition for review, Juarez-Ramos
argues that an expedited removal order should not interrupt an
alien’s continuous physical presence because so little process
is involved in issuing such orders. We have jurisdiction pursu-
ant to 8 U.S.C. § 1252(a)(2)(B)1 and hold that an expedited
removal order does interrupt continuous physical presence.
Thus, we deny the petition.

                                     II

   Juarez-Ramos is a native and citizen of Mexico. He was
found in this country and placed in removal proceedings on
January 27, 2003. Asserting that he had been continuously
physically present in the United States for ten years, having
arrived in early January 1993, he sought cancellation of
removal. The IJ concluded that such relief was unavailable to
Juarez-Ramos because two events interrupted the ten-year
period: a voluntary departure in 1994 and an expedited
removal in 1999. Relying especially on the expedited removal
in 1999, the BIA affirmed the IJ’s decision and denied Juarez-
Ramos’s petition to reopen.
  1
   We “may consider the predicate legal question whether the IJ properly
applied the law to the facts in determining an individual’s eligibility to be
considered for [cancellation of removal] relief.” Tapia v. Gonzales, 430
F.3d 997, 999 (9th Cir. 2005).
5362                  JUAREZ-RAMOS v. GONZALES
   Juarez-Ramos contested the asserted voluntary departure in
1994. However, he admitted that he had been removed pursu-
ant to an expedited removal order in 1999 when he sought to
reenter the United States after a brief trip to Mexico. Because
we conclude that expedited removal orders interrupt continu-
ous physical presence, we deny his petition for review. And
because the 1999 order alone defeats the petition, we need not
reach Juarez-Ramos’s challenge to the government’s evidence
regarding the alleged 1994 voluntary departure.

                                    III

   [1] Since 1948, the Attorney General has had the discretion
to suspend the deportation, or cancel the removal,2 of an alien
who has been continuously, though illegally, present in the
United States for ten years.3 To establish a decade of continu-
ous physical presence in the United States, a deportable alien
must avoid detection. Placement in formal removal proceed-
ings automatically interrupts continuous physical presence.4
Similarly, the voluntary departure of an alien in lieu of formal
proceedings interrupts the accrual of time.5 Brief, voluntary
trips outside the United States, however, do not — in and of
themselves — interrupt an alien’s continuous presence for the
purpose of the statute.6 Such trips create the opportunity for
detection when the alien attempts to reenter, however.
  2
     The term “cancellation of removal” has replaced the term “suspension
of deportation.” See Alcaraz v. INS, 384 F.3d 1150, 1152-53 (9th Cir.
2004).
   3
     See Tapia, 430 F.3d at 1000-01 (reviewing history of continuous physi-
cal presence requirement). Other requirements also apply. See 8 U.S.C.
§ 1229b(b)(1). However, they are not relevant in this case.
   4
     8 U.S.C. § 1229b(d)(1); Ibarra-Flores v. Gonzales, 439 F.3d 614, 617
& n.1 (9th Cir. 2006) (describing history of provision).
   5
     See Vasquez-Lopez v. Ashcroft, 343 F.3d 961, 974 (9th Cir. 2003) (per
curiam).
   6
     Tapia, 430 F.3d at 1000-01; 8 U.S.C. § 1229b(d)(2)
                      JUAREZ-RAMOS v. GONZALES                        5363
   If detection upon reentry occurs and the alien is not allowed
to reenter — that is, officials simply turn the alien around at
the border — this court has held that no interruption of con-
tinuous physical presence occurs as long as the alien eventu-
ally makes it back into this country.7 This is true even if
several turnarounds occur.8 Moreover, it remains true even
when border officials go to the trouble of documenting the turn-
arounds.9

   [2] This case presents the question whether a slightly more
formal procedure at the border — an expedited removal —
does interrupt continuous physical presence. We conclude that
it does because, in at least one important way, expedited and
formal removals are similar. Both carry with them an explicit
statutory bar to readmission for a period of five years.10 This
statutory bar reflects a congressional intent to sever an alien’s
ties to this country.11

   [3] Congress created a similar bar to readmission for aliens
who had voluntarily departed.12 We relied on that bar when
we distinguished a grant of voluntary departure from a simple
turnaround at the border.13 Allowing an alien who had volun-
tarily departed and returned, despite the bar, to continue to
accrue continuous presence for the cancellation of removal
  7
     Tapia, 430 F.3d at 998, 1003.
  8
     Id.
   9
     Id. at 1003-04 (holding that the existence of computer records listing
“information about the rejections” at the border and containing the alien’s
fingerprints and photograph did not suffice to interrupt an alien’s continu-
ous physical presence).
   10
      8 U.S.C. § 1182(a)(9)(A) (providing a five-year bar to readmission for
aliens removed after both expedited and formal proceedings).
   11
      See Vasquez-Lopez, 343 F.3d at 972; Tapia, 430 F.3d at 1002.
   12
      8 U.S.C. § 1182(a)(9)(B).
   13
      See Tapia, 430 F.3d at 1002; see also Vasquez-Lopez, 343 F.3d at 972
(noting that the BIA properly held that, much like formal removals, volun-
tary departures “sever[ ] the alien’s physical tie to the United States”).
5364                  JUAREZ-RAMOS v. GONZALES
statute would, we concluded, “thwart Congress’s clear intent
that such an alien be inadmissible for years following the date
of his departure.”14 Thus, voluntary departures interrupt con-
tinuous physical presence.

   [4] The reasoning we used with respect to voluntary depar-
tures applies to this situation involving expedited removals. If
we were to allow aliens to continue to accrue physical pres-
ence after being subject to expedited removal orders, we
would thwart Congress’s intent — clearly expressed by stat-
ute — that such aliens be barred from the country for five years.15
Accordingly, we hold that an expedited removal order inter-
rupts an alien’s continuous physical presence in this country
for the purpose of cancellation of removal relief.

  We acknowledge that many differences between expedited
and formal removals exist.16 In addition, many similarities
between the expedited removal process and simple turn-
arounds at the border exist.17 Those factors do not outweigh,
  14
      Tapia, 430 F.3d at 1002.
  15
      8 U.S.C. § 1182(a)(9)(A).
   16
      Aliens are afforded very little process in expedited removals, in con-
trast to formal removal proceedings. Compare 8 U.S.C. § 1229a (setting
forth procedures for formal removal proceedings before an immigration
judge) with id. § 1225(b)(1) (setting forth procedures for expedited
removal proceedings before an immigration officer). In addition, the right
to appeal expedited removals is extremely limited. See 8 U.S.C.
§ 1225(b)(1)(C) (providing that an expedited removal order “is not subject
to administrative appeal” except when an alien claims a fear of persecu-
tion or claims that he or she has been granted status as a permanent resi-
dent, asylee, or refugee).
   17
      In an expedited removal, an immigration official must make a deter-
mination of inadmissibility, create a record, ask the alien if he or she fears
persecution, and sign an order of removal. See 8 U.S.C.
§ 1225(b)(1)(A)(i); 8 C.F.R. § 235.3(b)(2). In both an expedited removal
and a simple turnaround, however, it is an immigration official — not an
IJ — who determines inadmissibility and the alien has no right to a hear-
ing. Id. In addition, subject to the limitations set forth in note 16 above,
the alien has no right to further hearing or review. See 8 U.S.C.
§ 1225(b)(1)(A)(I); 8 C.F.R. § 235.3(b)(2).
                     JUAREZ-RAMOS v. GONZALES                      5365
however, the fact that Congress clearly intended formal and
expedited removals — but not mere turnarounds18 — to sever
an alien’s ties with this country.

   Our decision comports with previous decisions in which
we, and the BIA, assumed that expedited removal orders
interrupt continuous physical presence.19 However, it arguably
contradicts — or at least limits — dicta in Tapia. The Tapia
court stated, for example, that if it were to hold that being
turned around at the border “interrupted an alien’s physical
presence, [it] would arbitrarily reward those returning aliens
who were particularly adept or lucky in their ability to cross
the border without getting stopped.”20 Extending that logic,
our decision today might be seen as “arbitrarily reward[ing]”
those aliens lucky enough to have a border official turn them
around without placing them in the expedited removal process.21
We can respond to such anticipated criticism only by noting
that a line must be drawn somewhere. It is within Congress’s
discretion to draw the line between denials of reentry that are
memorialized and executed pursuant to an expedited removal
order and those that are not. And that is what we conclude
Congress has done. Accordingly, we hold that an expedited
removal order interrupts an alien’s continuous physical pres-
ence in this country for purposes of cancellation of removal
relief.

  PETITION DENIED.




  18
      See Tapia, 430 F.3d at 1002.
  19
      Id. at 1003-04 (stating that an alien subject to a removal order —
either formal or expedited — would experience an interruption in continu-
ous physical presence); In re Guadalupe Avilez-Nava, 23 I. & N. Dec.
799, 800-01 (B.I.A. 2005) (en banc) (same).
   20
      Tapia, 430 F.3d at 1003.
   21
      Id.